Citation Nr: 0633425	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  01-02 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lateral instability of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from October 1949 to October 
1952 and from April 1955 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decisions of the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
the left ankle disability and assigned an initial rating of 
20 percent.  The veteran perfected an appeal of that 
determination.

In October 2005, the Board remanded the appeal to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  It is again 
before the Board for further appellate review.

In September 2006, the Board received additional evidence 
from the veteran, for which he waived initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision and 
remand.  See Disabled American Veterans, et al v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2006) 
redefined the obligations of VA with respect to the duty to 
assist and mandated an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326, implement the VCAA.  The VCAA 
became effective after the veteran's submission of his notice 
of disagreement with the initial evaluation of his left 
ankle.  The Secretary of Veterans Affairs, however, 
determined that the VCAA is applicable to all claims filed 
before the date of enactment and not yet final as of that 
date.  66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).  Thus, the VCAA applies 
to the veteran's claim.

Subsequent to the Board's remand, the United States Court of 
Appeals for the Federal Circuit held that the VCAA requires 
"a deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The United States Court of Appeal for Veterans Claims (Court) 
held that the VCAA requires a notice that lists the issue 
being addressed.  Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006).

The claims file reflects no evidence of the requisite VCAA 
notice to the veteran that addressed a claim for an increased 
initial evaluation.  The March 2006 supplemental statement of 
the case (SSOC) contains the provisions of 38 C.F.R. 
§ 3.159(b)(1) and those mandated by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Notice by that means, 
however, does not comply with the VCAA, as the notice must be 
issued prior to the initial adverse adjudication or 
readjudication of a claim.  Mayfield v. Nicholson,  444 F.3d 
1328, 1333 (Fed. Cir. 2006); see Overton v. Nicholson, No. 
02-1814, slip opinion at 6 (U.S. Vet. App. September 22, 
2006); Dingess/Hartman v. Nicholson, supra, Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran the requisite 
content-compliant VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that addresses the information or 
evidence needed to substantiate the claim, 
what evidence VA will obtain and what 
evidence the veteran is responsible for 
obtaining, and tells him to submit 
pertinent evidence in his possession.  The 
notice should also provide notice as to an 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, supra.

2.  The AMC or the RO should readjudicate 
the veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
representative, if any, should be furnished 
a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


